Citation Nr: 0928930	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  06-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for sleep 
disturbance/fatigue, to include as secondary to the Veteran's 
service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1988 to 
September 1999 with 8 years, 7 months, and 13 days of prior 
active service.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in June 2008 for further development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

A VA Form 9 was received in July 2006 in which the Veteran 
marked the appropriate box to indicate that he wanted a Board 
hearing at the RO (Travel Board).  In a form received in 
November 2006, the Veteran marked the appropriate box to 
indicate that he wanted a hearing before a Decision Review 
Officer (DRO) at the RO and a Travel Board hearing.  A 
hearing was scheduled for March 2007.  Per the Veteran's 
request received in April 2007, the hearing was rescheduled 
for June 2007, but the Veteran failed to appear.  Further, in 
a statement received in June 2007, the Veteran stated that he 
did not want a Travel Board hearing.  

The Veteran had perfected appeals for claims of entitlement 
to service connection for loss of memory and concentration, 
fibromyalgia, irritable bowel syndrome and for whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for undiagnosed illness 
(claimed as chronic fatigue syndrome).  In a statement 
received in June 2007, it was noted that the claims were 
being withdrawn.  The issues are, therefore, no longer in 
appellate status.

Service connection has already been established for 
disabilities of the hips, knees, left shoulder, and several 
scars; a combined service-connected disability rating of 70 
percent is in effect. 


FINDING OF FACT

The claimed sleep disturbance/fatigue was not manifested 
during the Veteran's active duty service or for many years 
thereafter, nor is any sleep disturbance/fatigue otherwise 
caused by or aggravated by his service-connected disabilities


CONCLUSION OF LAW

Sleep disturbance/fatigue was not manifested during the 
Veteran's active duty service or for many years thereafter 
nor is sleep disturbance/fatigue proximately due to or the 
result of the Veteran's service-connected disabilities.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

The RO provided the appellant with additional notice in 
October 2007 (addressing secondary service connection claims) 
and in November 2008, subsequent to the June 2005 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the October 2007 and November 2008 notices were not 
provided prior to the June 2005 adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
December 2007 and April 2009 supplemental statements of the 
case, following the provision of notice in October 2007 and 
November 2008, respectively.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the Veteran has not demonstrated any prejudice 
with regard to the content of the notice.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service, private, and VA treatment records 
and assisted the Veteran in obtaining evidence.  The Veteran 
was also afforded a VA joints examination in December 2008; 
it appears he failed to report for other scheduled VA 
examinations.  The Veteran's representative argues that there 
is insufficient documentation of notice of the examinations.  
The Board notes that the Veteran's failure to report for VA 
examinations was discussed in an April 2009 supplemental 
statement of the case.  The Veteran responded to the 
supplemental statement of the case in May 2009 and reported 
that he was unable to attend all VA examinations because of 
work.  He did not request that the examinations be 
rescheduled, nor did he give any indication that he would be 
willing to report for further examination.  To the contrary, 
the language in the May 2009 communication suggests that the 
Veteran feels that there is no need for such examination.  
Under the circumstances, the Board believes no useful purpose 
would be served by further delaying appellate review with 
another remand.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran and his 
representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for sleep disturbance/fatigue, to include 
as secondary to the Veteran's service-connected bilateral hip 
arthritis, bilateral knee arthritis and left shoulder rotator 
cuff tear.  At this point the Board notes again that a claim 
by the Veteran for service connection for Gulf War syndrome 
also claimed as chronic fatigue syndrome was withdrawn by the 
Veteran in June 2007.  It appears that theVeteran is 
essentially claiming difficulty sleeping due to pain 
associated with service-connected disabilities and that the 
difficulty sleeping leaves him fatigued.  It does not appear 
that the Veteran is claiming that he suffers from any 
separate sleep disturbance or fatigue signs or symptoms 
related to an undiagnosed illness.  The Gulf War claim has 
been withdrawn by the Veteran.  At any rate, as hereinafter 
explained, there is no objectively verified signs or symptoms 
of either a sleep disturbance or fatigue and there is 
therefore no basis for service connection under the 
undiagnosed illness provisions of 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  Again, the Veteran's failure to report for 
appropriate examinations scheduled by VA for the purpose of 
ascertaining the etiology of the claimed sleep 
disturbance/fatigue disorder.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Even though the Veteran is not seeking service connection on 
a direct basis, all theories of entitlement--direct and 
secondary--must be considered.  See Hodge v. West, 155 F.3d 
1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress 
expects the VA "to fully and sympathetically develop the 
veteran's claim to its optimum before deciding it on the 
merits").       

The Board notes that service connection on a direct basis is 
not warranted.  Service treatment records are silent for any 
complaints of, treatments for, or diagnosis of sleep 
disturbance.  Various reports of medical examination from 
January 1982 to November 1995 show no indication of sleep 
disturbance.  On reports of medical histories from December 
1981 to November 1995, the Veteran marked the appropriate box 
to deny a past and current medical history of frequent 
trouble sleeping.    

Post service treatment records show that he was first seen 
for sleep disturbance in August 2007, which is 8 years after 
service.  This lengthy period without treatment after service 
suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Also, the Veteran had submitted claims for other VA benefits 
based on other disabilities in October 1999, March 2001, and 
November 2002.  It was not until December 2004 when the 
Veteran's claim for sleep disturbance was received.  This 
suggests that the Veteran did not believe he had sleep 
disturbance related to his service until many years after 
service as the Board believes it reasonable to assume that 
the Veteran would have included a sleep disturbance claim 
with his other earlier claims.  It is also significant that 
various medical reports associated with earlier claims for 
benefit did not include any complaints of sleep disturbance.  
In sum, there is no supporting evidence to suggest any 
continuity of sleep disturbance from service to show a nexus 
to service.   

Additionally, after examining the Veteran and reviewing his 
claims file, a VA examiner in December 2008 opined that the 
Veteran's sleep disturbance is not related to his active 
service.  The VA examiner noted that an attempt to ascertain 
the etiology of his sleep disturbance was not successful 
since the Veteran failed to keep his appointments with 
psychiatry or undergo a sleep study.  

The Board notes that there is no medical opinion of record to 
the contrary.  Based on the evidence of record, service 
connection for sleep disturbance on a direct basis is not 
warranted.

Further, service connection on a secondary basis is not 
warranted, either.  

When the Veteran was afforded a VA examination in December 
2008, the VA examiner reviewed the Veteran's claims file and 
examined the Veteran.  Afterwards, the VA examiner opined 
that the Veteran's sleep disturbance is not a result of the 
Veteran's bilateral hip arthritis, bilateral knee arthritis, 
or left shoulder rotator cuff tear.  The VA examiner 
explained that the Veteran's history indicates that he does 
not medicate with analgesia prior to sleep or take a 
soporific to assist with sleep.  That, she said, suggested 
that the Veteran does not have sleep-related joint 
discomfort, which causes sleep disturbance.  She further 
noted that an attempt to ascertain the etiology the Veteran's 
sleep disturbance was not successful since the Veteran did 
not keep his appointment with psychiatry or undergo a sleep 
study.  As she had noted earlier in the VA examiner reported, 
the Veteran failed to schedule a sleep study despite reminder 
telephone calls from the sleep center.  The VA examiner 
stated that whether the Veteran's sleep disturbance is 
aggravated by his bilateral hip arthritis, bilateral knee 
arthritis or left shoulder rotator cuff tear is a matter of 
speculation.   

The Board acknowledges an August 2007 VA treatment record in 
which the Veteran reported that his chronic right hip pain 
was worsening and that he was unable to sleep due to the 
pain.  However, there was no medical diagnosis of a separate 
sleep disorder or fatigue disorder, nor did the examiner 
report any objective signs or symptoms.  The Veteran was 
merely reporting that he was having difficulty sleeping due 
to pain.    

The Board further acknowledges the Veteran's assertion that 
he suffers from sleep disturbance/fatigue is secondary to his 
service-connected disabilities.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the Veteran's claim.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


